Calhoon, J.,
delivered the opinion of the court.
The evidence on the question of the ownership of this cotton and its possession is as follows: “Q. Mr. Williams, you spoke in your examination about the cotton being your cotton. Was it yours or your wife’s? A. Mine. Q. Where was it raised? A. At home. Q. Who owns the place ? A. My wife. Q. And this cotton was raised there ? A. Yes, sir. It was shipped in my name. Q. How came the cotton yours, if the place was hers ? A. I have always shipped it as mine. Q. I know. It had not been shipped yet, and your wife owns the property? A. But not the crop. Q. How do you hold that property ? Is there any contract between you and your wife ? A. No written contract, but an understanding. Q. So the land is hers that produced this cotton, and there is simply an understanding *666between yon and her that the crop is yours, and no contract on record? A. No, sir; none on record. Q. Your only claim to this cotton results from an understanding between you and your wife ? A. Yes, sir. I furnish the capital to raise it. Q. Then there was no contract between you and her, oral or in writing, but simply an understanding.. A. Yes, sir; simply an understanding. Q. Mr. Campbell asked you about your property. That cotton was in your custody and in your control by consent of your wife? You were then owner of that cotton? A. Yes, sir; it was shipped in my name. Q. No one had a claim to that cotton? A.. No one. Q. Your wife makes no claim to that cotton? A. No, sir. (Objected to. Objection sustained.) Q. In whose possession was that cotton? A. Mine, Q. Did any one have a right to that cotton? (Objected to. Objection sustained.) Q. Mr. Williams, was that platform and gin on your wife’s land? A. Yes, sir. Q. Who made the cotton ? A. I attended to it, and furnished the capital for it.” From this we deduce the conclusion that the plaintiff was certainly not in legal possession of the cotton as owner, bailee, Or otherwise. It had not been shipped. It was grown on his wife’s land, ginned at her gin, and placed for shipment on a platform belonging to her, The use of the ambiguous word “understanding” does not sufficiently show a meeting of the minds in a contract or agreement intended to be obligatory on both husband and wife, so as to make a judgment pleadable as an adjudication' against her. From the context and the circumstances the witness perhaps used it to express merely his own confidence in the purpose of his wife without actual agreement or contract. “It falls short of alleging a distinct express contract.” Black v. City, 19 S. C., 419, 45 Am. Rep., 185.

Affirmed.